Citation Nr: 0839233	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
including as secondary to exposure to radiation and 
atmospheric blasts.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and February 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, that denied service 
connection for skin cancer and entitlement to TDIU, 
respectively.

In March 2007, the veteran was afforded a personal hearing 
before a hearing officer at the RO and in September 2008, the 
veteran was afforded a personal hearing before the 
undersigned.  Transcripts of the hearings are of record.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Skin cancer had its onset during active service.

2.  The veteran's service-connected bilateral hearing loss 
preclude him from securing and following substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  Skin cancer was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).


2.  The criteria for a total rating for compensation purposes 
due to individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.19 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the evidence supports the veteran's claim of 
entitlement to service connection for skin cancer.  

Service personnel records show that the veteran was stationed 
on the U.S.S. Burrows from July 1945 to March 1946.  Service 
medical records are silent for any skin problems during 
service.

Post-service private treatment shows that the veteran was 
diagnosed and treated for basal cell carcinoma around the 
left eye in June 1995.  In November 2001, the veteran was 
again diagnosed and treated for basal cell carcinoma, this 
time around the right temple area.  Thereafter, the veteran 
was continually diagnosed as having skin cancers on his face.  

During VA treatment in May 2005, the veteran's treating VA 
physician, Dr. G.L.G., stated that the veteran was exposed to 
chronic sun during his time on deck while serving on a naval 
ship, which promoted the development of multiple skin cancers 
that had been resected.  In addition, Dr. G. submitted 
several letters opining that the veteran's current history of 
multiple new skin cancers was related to previous sun 
exposure while serving on a ship during World War II.  In 
December 2005, Dr. G. stated that sun exposure while on deck 
caused severe skin changes with the veteran.  In April 2007, 
Dr. G. specifically opined that the veteran's skin cancers 
were related to his sun exposure and chronic sun injury 
sustained during service and stated that other patients with 
sun exposure similar to the veteran had similar problems with 
skin cancers.  

During the March 2007 RO hearing, the veteran stated that he 
did not remember getting sun burned during service and worked 
down below.  Following service, he worked in construction, 
but avoided sun exposure as much as possible, working mostly 
inside and wearing sun screen.  He stated that he rarely got 
sun burned.  During his September 2008 hearing before the 
Board, the veteran stated that following service he wore a 
big straw hat when outside.  

The Board finds that in light of the service personnel 
records, Dr. G's opinions, and the veteran's sworn 
testimonies, the veteran's skin cancer was incurred during 
service; therefore, service connection is warranted.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

As the veteran's claim is granted on a direct basis, it is 
not necessary to address whether the veteran was exposed to 
radiation during service.  

II.  TDIU

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16.

Disabilities that are not service connected cannot serve as a 
basis for a total disability rating.  38 C.F.R. §§ 3.341, 
4.19.

While the veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the veteran is service-connected for bilateral 
hearing loss, rated 80 percent disabling; acne vulgaris, 
rated 30 percent disabling; tinnitus, rated 10 percent 
disabling; and residuals of peri-rectal abscess, rated 
noncompensable.  The veteran therefore meets the schedular 
requirements of 38 C.F.R. § 4.16.  However, the analysis does 
not end here.  The Board must, nevertheless, determine 
whether the veteran's service-connected disabilities render 
him unemployable.

In correspondence of record and during the September 2008 
personal hearing, the veteran contends that he is 
unemployable due to his service-connected bilateral hearing 
loss.  The veteran stated that in 1999, he gave his son his 
construction business as he had communication problems with 
clients because of his hearing loss.  In a July 2006 letter, 
the veteran stated that he was working as a supervisor of 
construction projects for his son.  In his September 2006 
application for TDIU, the veteran stated that he worked until 
September 2006 as a superintendent.  


The veteran was afforded a VA examination in January 2007 for 
hearing loss.  The veteran was diagnosed as having profound 
sensorineural hearing loss in the right ear and severe 
sensorineural hearing loss in the left ear.  The examiner 
opined that the veteran's hearing loss by itself would not 
render the veteran unemployable and he would need to be 
employed in a quiet environment with face to face 
communication.  

In a letter to the veteran dated February 2007, the veteran's 
treating VA physician, Dr. G.L.G., stated that because of his 
hearing loss, it was not safe or prudent to continue working.  

The veteran also received private treatment for his hearing 
loss.  In a January 2008 letter, C.E.K., Au.D., stated that 
she had treated the veteran since 1985 and the veteran was 
forced to close his remodeling business as his hearing loss 
became severe.  Also in a letter dated January 2008, Dr. F.P. 
stated that he had treated the veteran for two years.  The 
veteran's hearing aids reportedly could not fully compensate 
for his hearing disabilities and the veteran had extensive 
impairment with vocal and auditory communications.  Also, the 
veteran's anxiety and stress from his impairments was 
overwhelming.  

In June 2008, the veteran was afforded another VA 
examination.  The veteran's diagnosis mirrored that in 
January 2007.  The examiner opined that the veteran's hearing 
loss and tinnitus did not in and of themselves preclude the 
veteran from being employed in any sedentary position and an 
environment with reduced ambient would be beneficial.  

In September 2008, C.E.K, Au.D., sent in another letter 
stating that the veteran had 90 percent hearing loss and word 
recognition was only 20 percent.  She opined that any type of 
work setting involving communication would be a handicap for 
him.  

Although both VA examiners opined that the veteran's hearing 
loss did not render him completely unemployable, the 
veteran's private and VA treating physicians' letters show 
that the veteran's hearing loss has greatly interfered with 
his employment.  Given this, and in light of the veteran's 
credible testimony as to the affect of his hearing loss 
disability on his employment, the Board finds that the 
evidence of record is in equipoise.  Thus, with resolution of 
doubt in the veteran's favor, the Board finds that the 
medical evidence of record shows the veteran is rendered 
unemployable solely by his service-connected bilateral 
hearing loss, and that the criteria for a TDIU are met.  See 
38 U.S.C.A. § 5107(b).

III.  Notice and Assistance

The Board notes that the duty to notify and assist has been 
met to the extent necessary to grant the claims for service 
connection for skin cancer and entitlement to TDIU.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there 
is no prejudice to the veteran in deciding the claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for skin cancer is granted, subject to 
regulations for  payment of monetary benefits.

A total rating based on individual unemployability due to the 
veteran's service-connected disability is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


